ICJ_135_PulpMills_ARG_URY_2007-01-23_ORD_01_NA_03_EN.txt.                                                                                  26




      DISSENTING OPINION OF JUDGE AD HOC TORRES
                      BERNÁRDEZ

[Translation]

   Agreement and disagreement with the Order — The question of the prima
facie jurisdiction of the Court and of the admissibility of the request submitted
by Uruguay — Argentina’s arguments based on a lack of jurisdiction and on
inadmissibility are not justified either by the facts of the case or by the appli-
cable law — Agreement with the Order’s conclusion that the Court has jurisdic-
tion to entertain Uruguay’s request — The question of the existence of a risk of
irreparable prejudice to Uruguay’s disputed rights and of the urgency of rem-
edying it — Uruguay’s right to build the Orion mill at Fray Bentos — Uru-
guay’s right that the Court determine the dispute — Uruguay’s arguments on
matters concerning Argentina’s international responsibility relate to the merits
of the dispute and not to these incidental proceedings — Existence of a “present
risk” of irreparable prejudice to Uruguay’s rights in issue — The Court’s power
under Article 41 of the Statute to establish whether the circumstances of the
case require the indication of provisional measures — In light of the situation
created by the facts underlying Uruguay’s request, the Court should have indi-
cated, in the operative part of the Order, two provisional measures ; (a) the first,
similar to the first measure requested by Uruguay, indicating that Argentina
should end and prevent on its territory the closure, blockading or obstructing of
traffic on access roads to the international bridges linking the two countries in
order to preserve Uruguay’s right to build the Orion mill at Fray Bentos and
also the integrity of the pending legal settlement ; (b) the second based on the
content of the second measure requested by Uruguay to avoid the aggravation or
extension of the dispute, but addressed to both Parties — Dismissal of the third
measure requested by Uruguay.


   1. Argentina having decided to object to the jurisdiction of the Court
to entertain the request for provisional measures submitted by Uruguay,
on 29 November 2006, in the case concerning Pulp Mills on the River
Uruguay (Argentina v. Uruguay) and to the admissibility of Uruguay’s
request, the Court first had to resolve the question of jurisdiction and
admissibility before being able to rule on the merits of the request, in
other words on whether or not to indicate the provisional measures
requested by Uruguay. I fully share the Court’s reasoning and conclu-
sions on jurisdiction and admissibility. On the other hand, I do not
wholly share the reasoning, and certainly not the conclusions in the
Order on the merits. This is why I voted against the Order.



                                         *
                                                                                 27

                PULP MILLS (DISS. OP. TORRES BERNÁRDEZ)                   27

   2. Uruguay’s request for the indication of provisional measures of
29 November 2006 indicates in the introduction that it was submitted
pursuant to Article 41 of the Statute of the Court and Article 73 of its
Rules and that the provisional measures “are urgently needed to protect
the rights of Uruguay that are at issue in these proceedings from immi-
nent and irreparable injury, and to prevent the aggravation of the present
dispute”. The request goes on to set out the grounds on which it is based,
the consequences which would ensue from its dismissal and the three pro-
visional measures requested (Art. 73, para. 2, of the Rules). In para-
graph 25, the request also refers to the basis of the jurisdiction of the
Court relied on by Argentina in its Application instituting proceedings in
the case concerning Pulp Mills on the River Uruguay (Argentina v. Uru-
guay) of 4 May 2006 and its request for the indication of provisional
measures of the same date.
   3. It was on the basis of Article 60 of the 1975 Statute of the River
Uruguay that the Court concluded, in its Order of 13 July 2006, that it
had prima facie jurisdiction to hear the above case and, therefore, to con-
sider the request for the indication of provisional measures which had
then been submitted to it by Argentina. At no time has Uruguay disputed
the prima facie jurisdiction of the Court in the case and its request for the
indication of provisional measures also relies on Article 60 of the Statute
of the River Uruguay as basis for the prima facie jurisdiction of the
Court. Nor has Uruguay objected to the admissibility of Argentina’s
Application instituting proceedings. Hence, in the present case, no pre-
liminary question arises as regards the prima facie admissibility of Argen-
tina’s Application, just as in the case concerning Land and Maritime
Boundary between Cameroon and Nigeria (Cameroon v. Nigeria), Pro-
visional Measures, Order of 15 March 1996, I.C.J. Reports 1996 (I),
p. 21, paras. 32 and 33).

   4. However, Argentina now disputes the jurisdiction of the Court to
entertain Uruguay’s request for the indication of provisional measures
and the admissibility of that request. During the oral hearings, its counsel
expended much more effort demonstrating the Court’s lack of jurisdic-
tion and the inadmissibility of Uruguay’s request than on refuting the
proof of the existence of a risk of irreparable prejudice to the rights in
issue and of urgency. They even went so far as to assert that the Court
“manifestly lacked jurisdiction” and to mention examples of cases where
the Court manifestly lacked jurisdiction and decided to remove the case
concerned from its List.
   5. But these efforts were fruitless because Uruguay’s request is not a
principal request, in other words, an application introducing a new case,
nor is it a sort of would-be counter-claim not directly connected with the
object of Argentina’s Application instituting proceedings in the case con-
cerning Pulp Mills on the River Uruguay (Argentina v. Uruguay).

  6. Counsel of Argentina forcefully asserted that the first provisional

                                                                          28

                PULP MILLS (DISS. OP. TORRES BERNÁRDEZ)                   28

measure requested by Uruguay, namely the one calling upon the Court to
indicate to Argentina that it
    “shall take all reasonable and appropriate steps at its disposal to
    prevent or end the interruption of transit between Uruguay and
    Argentina, including the blockading of bridges and roads between
    the two States” (Application, para. 28 (i)),
would be tantamount to calling upon the Court to rule not on the initial
dispute regarding the Statute of the River Uruguay as set out by Argen-
tina’s Application of 4 March 2006, but on a dispute relating to freedom
of transport and freedom of commerce between the two countries
covered by substantive law and the settlement procedures of Mercosur
(Treaty of Asunción and Protocol of Olivos).
   7. Further, it has been argued by Argentina that the fact that Uruguay
had called for an ad hoc Mercosur Arbitral Tribunal to rule on previous
blockades of bridges and roads, under the provisions of the relevant Mer-
cosur instruments, created a situation of estoppel which rendered the
request for the indication of provisional measures submitted to the Court
by Uruguay inadmissible (see the Award of the ad hoc Mercosur Tribu-
nal of 6 September 2006, Annex 2 of Uruguay’s request for the indication
of provisional measures). The present Order replies to this argument, and
rightly so, that the rights relied on by Uruguay before the ad hoc
Mercosur Tribunal are different from those whose protection it is calling
for in the present case (Order, para. 30).

   8. Uruguay’s request for the indication of provisional measures was
described by counsel for Argentina as a request totally unconnected with
the Statute of the River Uruguay, and also with the respective rights
of the Parties to the dispute submitted to the Court by Argentina. It
allegedly concerns other problems, another treaty, another court. These
arguments, I regret to say, overlook the nature, content and purpose
of Uruguay’s request as well as the purpose of Argentina’s Application
instituting proceedings. Uruguay’s request sits perfectly well with the
subject of the case brought before the Court by Argentina’s Application.

   9. All Uruguay is asking for, in its first submission, is for the Court to
indicate to Argentina, as territorial sovereign, to take what it considers to
be all reasonable and appropriate steps at its disposal, as a Party to the
present proceedings, to prevent or end, pendente lite, the interruption of
transit between Uruguay and Argentina (including the blockading of
bridges and roads between the two States) and to do so in order to pre-
serve rights under the 1975 Statute of the River Uruguay which, accord-
ing to Uruguay, are at issue in the dispute, in particular the right to build
the Orion mill on the Uruguayan bank of the River Uruguay at Fray
Bentos and the right for the Court to determine the dispute submitted to
it by Argentina. Hence, the request asks the Court to indicate to Argen-
tina, the Applicant in this case, a measure consisting of an injunction on

                                                                          29

                PULP MILLS (DISS. OP. TORRES BERNÁRDEZ)                   29

acting in a certain way in order to preserve the rights claimed by Uru-
guay as Respondent in the same case. By no means is it a question of
obtaining a provisional or final ruling on the merits of the claims of either
of the Parties to the case, or on unrelated claims, but of protecting
pendente lite the substance of the rights claimed by Uruguay in the
case.


   10. Uruguay’s request also adds nothing new to the subject-matter of
the dispute as set out in Argentina’s Application instituting proceedings.
By no means is it a counter-claim in disguise. The disputed rights which
Uruguay requests the Court to safeguard by indicating the provisional
measure concerned form part of the subject-matter of the dispute as
determined by Argentina’s Application, its legal grounds and submis-
sions. In paragraph 2 of Argentina’s Application, the subject-matter of
the dispute is set out in the following terms :
      “The dispute concerns the breach by Uruguay of obligations
    under the Statute of the River Uruguay . . . in respect of the authori-
    zation, construction and future commissioning of two pulp mills on
    the River Uruguay, having regard in particular to the effects of such
    activities on the quality of the waters of the River Uruguay and on
    the areas affected by the river.”
As for the legal grounds invoked by Argentina, paragraph 24 of the
Application indicates that :
       “The law applicable to the present dispute is the 1975 Statute and
    the conventional and customary principles and rules relevant to its
    interpretation and application, and in particular the treaties and
    other international obligations in force for either party to which the
    Statute refers. By virtue of these provisions, Uruguay is in breach of
    the following international obligations : . . .”

  11. Paragraph 24 of Argentina’s Application later goes on to list no
fewer than eight obligations which Uruguay is said to have breached,
these being :
    “(a) the obligation to take all necessary measures for the optimum
         and rational utilization of the River Uruguay ;
     (b) the obligation to provide prior notification to CARU and to
         the Government of Argentina in respect of the construction of
         two pulp mills on the left bank of the River Uruguay ;
     (c) the obligation to comply with the procedures prescribed by
         Chapter II of the 1975 Statute in regard to the carrying out of
         ‘any . . . works which are liable to affect navigation, the
         régime of the river or the quality of its waters’ ;
     (d) the obligation not to authorize construction of the proposed

                                                                          30

                PULP MILLS (DISS. OP. TORRES BERNÁRDEZ)                30

         works without having first followed the procedure prescribed
         by the 1975 Statute ;
     (e) the obligation to preserve the aquatic environment and to pre-
         vent its pollution, by adopting appropriate measures, includ-
         ing recourse to best environmental practice and best available
         technology, in accordance with applicable international agree-
         ments and in keeping with the guidelines and recommenda-
         tions of international technical bodies ;
     (f) the obligation not to cause transboundary environmental
         damage to the opposing bank of the river, or to areas affected
         by the river ;
     (g) the obligation not to prevent use of the river for lawful pur-
         poses ; and
     (h) other obligations deriving from the procedural and substan-
         tive provisions of general, conventional and customary inter-
         national law which are necessary for the application of the
         1975 Statute.”
  12. Finally, “[o]n the basis of the foregoing statement of facts and
law”, the submissions in paragraph 25 (1) of Argentina’s Application
request the Court to adjudge and declare :
    “1. that Uruguay has breached the obligations incumbent upon it
        under the 1975 Statute and the other rules of international law
        to which that instrument refers, including but not limited to :
        (a) the obligation to take all necessary measures for the opti-
             mum and rational utilization of the River Uruguay ;
        (b) the obligation of prior notification to CARU and to Argen-
             tina ;
        (c) the obligation to comply with the procedures prescribed in
             Chapter II of the 1975 Statute ;
        (d) the obligation to take all necessary measures to preserve
             the aquatic environment and prevent pollution and the
             obligation to protect biodiversity and fisheries, including
             the obligation to prepare a full and objective environmen-
             tal impact study ;
        (e) the obligation to co-operate in the prevention of pollution
             and the protection of biodiversity and of fisheries.”

   13. The subject-matter of the dispute and the submissions of the
Application are thus defined in the Application in very broad general
terms covering the rights and duties of the Parties set out in a number of
the provisions of the Statute of the River Uruguay. The rights of which
Uruguay requests protection through the indication of provisional
measures fall within that subject-matter and sit perfectly well with it.
The resolution of the dispute on the merits will necessarily involve the
interpretation or application by the Court of several provisions of the

                                                                       31

                 PULP MILLS (DISS. OP. TORRES BERNÁRDEZ)                   31

Statute of the River Uruguay. This probably explains why the submissions
of both Argentina’s Application and Uruguay’s request avoid any
reference to particular articles of the Statute of the River Uruguay.

                                      *
   14. As regards provisional measures, the Court exercises a basic, purely
statutory jurisdiction defined in Article 41 of its Statute and that remedial
jurisdiction of the Court is not limited or conditioned in any respect by
either the substantive law applicable to the merits of the dispute or by the
scope of the jurisdictional title or titles governing the Court’s jurisdiction
on the merits in the case concerned. By virtue of that power, the Court
may, in the cases submitted to it, provisionally indicate all manner of
protective measures, when it considers that circumstances require the
adoption of the measure concerned in order to safeguard pendente lite
the rights of either of the Parties at issue in the dispute at hand. As the
Permanent Court of International Justice stated in 1933 in the case con-
cerning the Polish Agrarian Reform and the German Minority (Interim
Measures of Protection), according to the text of Article 41 of the
Statute, the essential condition which must necessarily be fulfilled in order
to justify a request for the indication of provisional measures, should
circumstances so require, is that such measures should have the effect
of protecting the rights forming the subject of the dispute submitted to
the Court (P.C.I.J., Series A/B, No. 58, p. 177).
   15. Thus, for example, in the Frontier Dispute (Burkina Faso/Republic
of Mali) case, the applicable jurisdictional title was a special agreement
granting a Chamber of the Court jurisdiction only to determine the fron-
tier line between the two countries in a disputed area defined by the
special agreement, the law applied by the Chamber to settle the dispute
being the principles and rules of international law concerning land delimi-
tations. When the case was in deliberation, serious incidents occurred
between the armed forces of the two countries and the Chamber was
asked to indicate provisional measures. In so doing, it was not at all
limited in this task either by the scope of its jurisdiction on the merits
or by the substantive law applicable to the boundary dispute concerned,
as is clearly apparent from the measures set out in the operative part
of the Order of 10 January 1986 (I.C.J. Reports 1986, pp. 11-12). The
Chamber’s jurisdiction to do so, on the sole basis of Article 41 of the
Statute of the Court, was, moreover, never challenged.
   16. In the case concerning the Land and Maritime Boundary between
Cameroon and Nigeria (Cameroon v. Nigeria), the Court’s jurisdiction
was founded upon the declarations made by the two States under
Article 36, paragraph 2, of the Statute of the Court, whereas the object
of the dispute submitted by Cameroon was defined by that country’s
claims as solely a delimitation of the land and maritime boundary
between the two countries. When, pendente lite, serious armed incidents
took place in one of the territories forming the subject of the proceedings

                                                                           32

                PULP MILLS (DISS. OP. TORRES BERNÁRDEZ)                  32

before the Court, Cameroon requested the indication of the following
provisional measures :
    “(1) the armed forces of the Parties shall withdraw to the position
         they were occupying before the Nigerian armed attack . . . ;
     (2) the Parties shall abstain from all military activity along the
         entire boundary until the judgment of the Court takes place ;
     (3) the Parties shall abstain from any act or action which might
         hamper the gathering of evidence in the present case” (I.C.J.
         Reports 1996, p. 18, para. 20).
The fact that the subject-matter of the provisional measures requested by
Cameroon did not correspond to the definition of the subject-matter of
the dispute on the merits of the case was not regarded as a ground of the
inadmissibility of the request for provisional measures, as the purpose of
the measures sought was the interim protection of Cameroon’s rights on
the merits. And there are many other examples.
   17. Thus the substantive admissibility of a request for the indication of
provisional measures as a general rule depends solely on the Court’s
appraisal of whether the purpose of the measure sought really is the
interim protection of the right or rights at issue in the dispute, as the
exercise by the Court of the power conferred on it by Article 41 of the
Statute is aimed solely at safeguarding the rights at issue before the Court
pending a final decision on the merits. This conclusion is borne out by the
case law. For example, in the case concerning the Polish Agrarian Reform
and the German Minority (Interim Measures of Protection), the German
Government’s request was dismissed because the measures sought were
not aimed solely at the protection of the subject-matter of the dispute or
the subject-matter of the principal Application itself, as they had been
submitted to the Court by Germany’s Application instituting proceed-
ings. Before the present Court, the request for the indication of provi-
sional measures by Guinea-Bissau in the case concerning the Arbitral
Award of 31 July 1989 was dismissed because “the alleged rights sought
to be made the subject of provisional measures [were] not the subject of
the proceedings before the Court on the merits of the case” (I.C.J.
Reports 1990, p. 70, para. 26). For other examples, see also the Aegean
Sea Continental Shelf case (I.C.J. Reports 1976, p. 11, para. 34) and the
case concerning Application of the Convention on the Prevention and
Punishment of the Crime of Genocide (Bosnia and Herzegovina v. Serbia
and Montenegro) (I.C.J. Reports 1993, p. 19, para. 35).
   18. The situation described above simply does not arise in these inci-
dental proceedings. The necessary link between the request for the indica-
tion of provisional measures by Uruguay and the substance of the case
submitted by Argentina is clear. Since there is no other substantive issue
of connection, of law or of fact, to prevent the admissibility of a request
such as Uruguay’s, all that remains is to address Argentina’s argument
concerning the formal “connection”, based on an “alleged” lack of preci-
sion in the Uruguayan request regarding “the rights to be protected and

                                                                         33

                PULP MILLS (DISS. OP. TORRES BERNÁRDEZ)                   33

the interim measures of which the indication is proposed”. It need only
be noted in this respect that this phrase, included in the Rules of 1936,
1946 and 1972, no longer features in Article 73, paragraph 2, of the
current Rules, in which it was purposely replaced by the expression
“[t]he request shall specify the reason therefor”, which the Uruguayan
request certainly does in paragraphs 2 to 23.
   19. The legal contentions on which Argentina’s oral arguments con-
cerning the Court’s lack of jurisdiction and/or the inadmissibility of the
Uruguayan request are based do not seem to us acceptable either, as they
would ultimately entail partitioning the power held by the Court under
Article 41 of the Statute, with no apparent advantage for States overall,
or for the Court in the exercise of its protective or emergency jurisdiction.

   20. In light of all the aforementioned considerations, as well as the
relevant reasons in the Order, I wholly concur with the Court on the
question of jurisdiction, including admissibility, as stated in paragraph 30
of the Order.

                                     *
   21. The Court’s dismissal of Argentina’s objections to its jurisdiction
and to the admissibility of Uruguay’s request for the indication of pro-
visional measures clearly implies that the rights claimed by Uruguay, as a
party to the 1975 Statute of the River Uruguay — and for which it
requested protection through the indication of provisional measures by
the Court — are not prima facie non-existent rights or rights not germane
to the dispute. They are rights in dispute, very plausible, sufficiently
important and serious to warrant potentially being the object of protec-
tive measures against conduct by a party which could prejudice them. I
therefore consider that Uruguay’s request for the indication of provi-
sional measures meets the criterion of fumus boni juris or fumus non mali
juris (see the separate opinion of Judge Abraham appended to the Order
of 13 July 2006 in the case concerning Pulp Mills on the River Uruguay
(Argentina v. Uruguay), I.C.J. Reports 2006, p. 24).

   22. All that remains now is to ascertain whether, in view of the cir-
cumstances of the case as they now present themselves based on the
information in the Court’s possession, the safeguarding of the rights
invoked by Uruguay in its request does or does not require the indication
of the provisional measures sought or, possibly, other provisional
measures.

                                     *
   23. The Court has many times declared that its power to indicate pro-
visional measures under Article 41 of its Statute presupposes that “irrepa-
rable prejudice” should not be caused to the rights which are the subject

                                                                          34

                PULP MILLS (DISS. OP. TORRES BERNÁRDEZ)                   34

of judicial proceedings and that it follows that “the Court must be con-
cerned to preserve by such measures the rights which may be subse-
quently adjudged by the Court to belong either to the Applicant or to the
Respondent” (see, for example, the Order of 8 April 1993 in the case con-
cerning Application of the Convention on the Prevention and Punishment
of the Crime of Genocide (Bosnia and Herzegovina v. Serbia and Mon-
tenegro), Provisional Measures, I.C.J. Reports 1993, p. 19, para. 34).
Yet the prejudice itself clearly does not need to have already occurred for
provisional measures to be indicated, as the purpose of such measures is
essentially “preventative”.
   24. There need only be a serious “risk” of irreparable prejudice to the
rights in dispute, in the particular circumstances of the case — including
the situation of the State in danger of suffering such prejudice — for the
Court to act. This is why it is well established in the case law of the Court
that the purpose of provisional measures is not to address “irreparable
prejudice” per se, but the “risk of irreparable prejudice” to the rights in
dispute. And it is indeed this “risk” and the “urgency” of remedying it
which must be demonstrated when either of the parties to the proceedings
seeks such measures.
   25. Before turning to the central issue of the existence or not of a “risk
of irreparable prejudice” in the present case, it should be noted that
counsel of Uruguay sometimes raised questions of international respon-
sibility which, in my opinion, relate to the substance of the dispute. For
example, regarding the imputability of certain acts to Argentina or the
characterization of a particular conduct of Argentina as an interna-
tionally wrongful act. I do not therefore consider those observations and
declarations in my discussion below on the existence in the present case
of a “risk of irreparable prejudice” to Uruguay’s disputed rights. In these
incidental proceedings, it is the facts which count. I will therefore
try to answer the question of the existence of the risk essentially on the
basis of factual elements.

                                     *
   26. The notion of “irreparable prejudice” has not been given an
abstract definition by the Court. However, it emerges from the case law
and definitions can also be found in the oral pleadings and doctrine (see,
for example, CR 2006/54, pp. 46 et seq.). As far as the “irreparability” of
the prejudice is concerned, I concur with the general conclusion of Pro-
fessor Higgins in her statement on behalf of the United Kingdom in the
case concerning Questions of Interpretation and Application of the 1971
Montreal Convention arising from the Aerial Incident at Lockerbie to the
effect that “the preservation of the integrity and efficacy of the judgment
would certainly seem to be the central element in the Court’s considera-
tion of whether circumstances require the indication of interim measures”
(ibid., CR 92/3 of 26 March 1992). As for the “prejudice”, in the Court’s
case law the term has been used in a fairly broad and elastic manner. It

                                                                          35

                PULP MILLS (DISS. OP. TORRES BERNÁRDEZ)                  35

can certainly not be limited to economic injury or loss alone.

   27. For the majority of the judges in this case, Uruguay has not dem-
onstrated the risk of irreparable prejudice to the rights in dispute and/or
the imminence, that is to say urgency, of that risk. This is the ground on
which the Court relies in the present Order to dismiss the first interim
measure requested by Uruguay outright (paras. 40-43 of the Order). I
disagree with this finding. The events described in the Order in my view
entail a present and serious risk of irreparable prejudice not just to par-
ticular rights claimed by Uruguay, but also to the sound administration
of international justice. In this case, the “circumstances” referred to in
Article 41 of the Statute of the Court are really unique. They require the
indication of measures tailored to the case, that is to say highly specific.
It is rare for a respondent State to find itself exposed, as a litigant, to
economic, social and political injury as a result of measures aimed at
coercion adopted by nationals of the applicant State inside the latter’s
territory. The avowed purpose of those coercive actions in the present
case is to put an end to construction of the Orion mill or have it
relocated, that is, to prejudice the principal right at issue for Uruguay
in the case.



   28. Nor does an applicant State often “tolerate” such a situation by
relying on a domestic policy of persuasion rather than repression as
regards social movements, for that reason refraining from adopting the
measures of due diligence imposed by international law on the territorial
sovereign in that domain, including first and foremost the obligation not
to allow its territory to be used for acts contrary to the rights of other
States (Corfu Channel, Merits, Judgment, I.C.J. Reports 1949, p. 22).
The fact that, in the present case, the rights claimed by Uruguay, which
are the target of the demonstrators of Gualeguaychú and the surround-
ing area, are “rights in dispute” before the Court, does not alter the
aforementioned obligations of Argentina at all.

   29. Further, as a Party to the proceedings, Argentina is procedurally
bound to conduct itself towards the other Party so as not to anticipate
the final decision of the Court on the “rights in dispute” in the case which
Argentina itself referred to the Court. In any event, the situation is
deteriorating too fast by the day for the Court to be able to end the
present incidental proceedings by simply declaring — as it did in the
Order of 13 July 2006 —that the circumstances, as they now present
themselves to the Court, are not such as to require the exercise of its
power under Article 41 of the Statute to indicate provisional measures.
Since the end of November 2006 the circumstances have been very
different. They call for the Court to exercise its power to indicate pro-
visional measures in order to preserve Uruguay’s disputed rights and

                                                                         36

                PULP MILLS (DISS. OP. TORRES BERNÁRDEZ)                  36

to reverse the clear slide towards the aggravation and extension of the
dispute.

                                     *
   30. Despite the foregoing considerations, the Court, in paragraph 43
of the Order, has found that the circumstances of the present case are not
such as to require the indication of the first provisional measure requested
by Uruguay, to “prevent or end the interruption of transit” between the
two States and particularly “the blockading of [the] bridges and roads”
linking them.
   31. The reasoning behind this finding is set out in paragraphs 40 to 42
of the Order as follows :
(1) notwithstanding the blockades, the construction of Botnia mill pro-
    gressed significantly since the summer of 2006 and is now well
    advanced ;
(2) it has also been shown that other routes have been used for the
    transit of tourists and goods, including the supplies required for the
    Botnia mill’s installations ;
(3) the construction of the plant is continuing ;
(4) the Court — without addressing whether the roadblocks may have
    caused or may continue to cause damage to the Uruguayan
    economy — is not convinced, in view of the foregoing, that the
    blockades risk prejudicing irreparably the rights which Uruguay
    claims in the present case from the 1975 Statute as such ; and

(5) it has not been shown that, were there such a risk of prejudice to the
    rights claimed by Uruguay in the case, that risk is imminent.

   32. These points do not cast any doubt on the substance of the facts as
such concerning the blockading of the access roads to the international
bridges. However, the Court does not see in this “an imminent risk” of
irreparable prejudice to Uruguay’s right pendente lite to construct the
Orion mill in Fray Bentos. I disagree with this conclusion of the Order, as
it is based on a “reductionist” approach to the concept of “imminent risk
of irreparable prejudice” and to the scope of “Uruguay’s rights in dis-
pute” in this case.

   33. This “reductionism” is explained by the fact that the Court has
refrained — wrongly in my view — from considering the issue of whether
the roadblocks have caused and/or may continue to cause economic and
social prejudice to Uruguay. Yet that was the raison d’être of Uruguay’s
request for the indication of provisional measures. Uruguay requested
the indication of provisional measures precisely to protect itself from the
considerable harm caused to its trade and tourist industry inherent in the
situation created by the blockades. Why do I say wrongly ? Because

                                                                         37

                PULP MILLS (DISS. OP. TORRES BERNÁRDEZ)                   37

the aim of those responsible for the blockades was to make Uruguay
pay a price for being able to continue the building of the Orion mill in
Fray Bentos, in other words a “toll”. Through these events — tolerated
by Argentina — Uruguay is faced with the following dilemma : either it
halts construction of the mill or it pays an economic and social “toll” to
continue building it.

   34. Things being as they are, the fact that the construction of the mill
is continuing is not of itself apt to dispel the “risk of prejudice” to Uru-
guay’s rights which are affected by the blockades. On the contrary, the
prejudice represented by the so-called “toll” grows with every passing
day. Further, there is an undoubtable and acknowledged relationship
between the facts which have objectively created the “toll” and the
“right” claimed by Uruguay to build the mill in Fray Bentos pending the
final decision by the Court. In no way is the defence of this right by Uru-
guay subject to the imposition of any form of “toll” by virtue of the
1975 Statute of the River Uruguay or of the procedure of the Court.
Also, the “toll” raises a security problem, as the acts of the protestors are
a source of alarm and social tension, which could trigger border or trans-
border incidents.
   35. The “toll” in question may essentially be viewed as lost profit for
the Uruguayan economy, one which carries “a risk of prejudice” for the
rights that the country is defending in the instant case on the basis of the
Statute of the River Uruguay, particularly the right to continue construc-
tion of the Orion mill in Fray Bentos and the right to have the legal dis-
pute between Argentina and Uruguay over the pulp mills decided in
accordance with Article 60 of the Statute of the River. As the Court has
acknowledged “subsequent events may [in fact] render an application
without object” (Border and Transborder Armed Actions (Nicaragua v.
Honduras), Jurisdiction and Admissibility, Judgment, I.C.J. Reports
1988, p. 95, para. 66). For example, certain submissions in Argentina’s
Application of 4 May 2006 have been overtaken by events, ENCE’s
planned CMB mill having been relocated to Punta Pereyra on the Uru-
guayan bank of the River Plate. Therein lies the “risk of prejudice” to the
rights in dispute for Uruguay in this case. Social peace is much appre-
ciated by industrial concerns. The protestors are well aware of this, as
proved by the fact that they began the current road and bridge blockades
shortly after Botnia’s Orion project was approved by the World Bank
and its lending institutions.
   36. The prejudice in question is, by its very nature, irreparable, since,
as stated by counsel of Uruguay during the hearings, the Court’s judg-
ment will not be able to restore the Orion project to Fray Bentos should
Botnia decide to leave. Although this is not so for the moment, it is not
the point. What matters is the “risk of prejudice” and this risk is a real
and present one. Argentina has not taken the measures necessary to put
an end to the situation objectively caused by the blockades, or to prevent
a repetition of them in future. The “irreparable prejudice” also urgently

                                                                          38

                 PULP MILLS (DISS. OP. TORRES BERNÁRDEZ)                    38

needs to be eliminated as there is much more than a “more or less
imminent risk”. It is indeed a “present risk” for Uruguay, one which
exists and has steadily increased since the end of November 2006 with the
regrettable consequences that can be readily imagined for the sustain-
able economic development of the country.
   37. This “present risk” also impairs the right relied on by Uruguay to
have the dispute settled by the Court in accordance with Article 60 of the
Statute of the River Uruguay and not unilaterally. The need to protect
that right immediately is not in doubt in my view for the continuation of
the prejudice created by the “toll” threatens the very integrity of the legal
settlement of the dispute. Nowhere is it stated that the Respondent must
tolerate such a situation in order to assert its right in a case before the
Court. Moreover, in the practice of the Court, there are examples of pro-
visional measures indicated in accordance with the principle of the sound
administration of international justice.
   38. I would add that the prejudice caused to Uruguay’s economy by
the blockades is by no means a prejudice which Uruguay is supposed to
suffer under the substantive law applicable to the legal dispute before the
Court — in other words, the 1975 Statute of the River Uruguay — nor
under the Court’s Statute or Rules or a decision of the Court, given that
the Order of 13 July 2006 dismissed the request for the indication of pro-
visional measures submitted by Argentina on 4 May 2006 when filing its
Application instituting proceedings.
   39. Further, this is not prima facie a situation of damnum sine injuria
esse potest. Uruguay has a right of action to request the cessation of the
blockades and actions of the protesters, which are causing the said preju-
dice to its economy and Argentina has particular obligations here as the
State on whose territory the acts in question are being committed, and
also as a State party to the present case. It is surprising that, hitherto,
these two obligations have not prompted the Argentine authorities to put
an end to the blockading of the Argentinian access roads to the interna-
tional bridges by organized groups of Argentine nationals, who openly
state that the object of their action is to halt Uruguay’s construction of
the Orion mill at Fray Bentos or for it to site the mill elsewhere. Argen-
tina’s duties here do indeed objectively exist by virtue of the geographical
location of the events which are the cause of the risk of irreparable preju-
dice in the territory of the Argentine Republic and also by virtue of the
nationality of the protesters.

   40. The question of the building of the Orion mill at Fray Bentos is
one of the elements of the legal dispute on the interpretation and applica-
tion of the 1975 Statute of the River Uruguay which the Argentine
Republic has asked the Court to settle. If, as we should, we view matters
in the context of that Statute, which is a bilateral treaty between Argen-
tina and Uruguay, we note prima facie, in Article 1, that the optimum
and rational utilization of the river, strictly respecting the rights and obli-
gations deriving from the treaties and other international instruments in

                                                                            39

                 PULP MILLS (DISS. OP. TORRES BERNÁRDEZ)                    39

force with respect to either of the Parties, is a basic principle of the treaty
and one of the objectives of the Statute of the River.
   41. This being so, I can only conclude prima facie that there is also a
legal relation between : (1) the facts relating to the blockades of roads and
bridges by the protesters, tolerated by the Argentine authorities, (2) the
present risk of irreparable prejudice to the rights of Uruguay in issue,
(3) the principle of the optimum and rational utilization of the River
Uruguay and its waters, including for industrial purposes, respecting the
régime of the river or the quality of its waters (Art. 27 of the 1975 Stat-
ute), and (4) the legal settlement of disputes arising under the Statute.
For me, this legal relation is more than adequate in these incidental pro-
ceedings for the Court to be able to indicate provisional measures in
order to put an end to the blockades concerned. My conclusion is con-
firmed by the submissions in the Application instituting proceedings,
in which Argentina requests the Court to adjudge and declare that
“Uruguay has breached the obligations incumbent upon it under the 1975
Statute and the other rules of international law to which that instru-
ment refers, including but not limited to . . .” (Order, para. 3).
   42. In light of the above considerations, and bearing in mind the argu-
ments of the Parties and the documentation presented by them, I con-
sider that the circumstances of the case are such as to support the indica-
tion of the first provisional measure requested by Uruguay, namely that
Argentina :
     “shall take all reasonable and appropriate steps at its disposal to
     prevent or end the interruption of transit between Uruguay and
     Argentina, including the blockading of bridges and roads between
     the two States”.

                                      *
   43. I therefore disagree with the dismissal in the Order of the first pro-
visional measure requested by Uruguay. And I also disagree with the fail-
ure to indicate, in the operative paragraph of the Order, a provisional
measure seeking to prevent the aggravation or extension of the dispute or
render its settlement more difficult, which is the question posed by the
second provisional measure requested by Uruguay. In any event, the
ground (paras. 49 and 50 of the Order) on which the Order dismisses the
indication of the second provisional measure requested by Uruguay does
not prevent me from supporting it, for I have just concluded above that
the circumstances and conditions for the indication of the first pro-
visional measure requested by Uruguay are satisfied in my view.

  44. I consider that the particular circumstances of the case — includ-
ing those subsequent to the hearings which are in the public domain —
urgently call for the indication of provisional measures relating to the
non-aggravation and non-extension of the dispute addressed to both
Parties. On the latter aspect, I therefore diverge from Uruguay’s wording

                                                                            40

                PULP MILLS (DISS. OP. TORRES BERNÁRDEZ)                 40

of the second measure it requests. I do so pursuant to Article 75, para-
graph 2, of the Rules of Court.
   45. The case law of the Court in recent years has stressed the full
importance of the Court’s power to indicate provisional measures with a
view to preventing the aggravation or extension of a dispute indepen-
dently of the parties’ requests. For example, in 1996 — in other words,
before the Judgment in the LaGrand case — the reasoning in the Order
indicating provisional measures in the case concerning the Land and
Maritime Boundary between Cameroon and Nigeria stated :
    “independently of the requests for the indication of provisional
    measures submitted by the Parties to preserve specific rights, the
    Court possess by virtue of Article 41 of the Statute the power to
    indicate provisional measures with a view to preventing the aggrava-
    tion or extension of the dispute (cf. Frontier Dispute, Provisional
    Measures, Order of 10 January 1986, I.C.J. Reports 1986, p. 9,
    para. 18)” (I.C.J. Reports 1996 (I), pp. 22-23, para. 41).


Similar statements have also been incorporated into the reasoning in
other Orders after the LaGrand case (see I.C.J. Reports 2003, p. 111,
para. 39).
   46. In any event, as the circumstances of the present case are
deteriorating, the Court should have indicated provisional measures
for both Parties to avoid the aggravation and extension of the dispute.
If the Court’s dismissal of the first measure requested by Uruguay
created any impediment whatever to the indication of such a measure
in the operative paragraph of the present Order, the Court could have
relied on international law, namely, on the
    “ ‘principle universally accepted by international tribunals and like-
    wise laid down in many conventions . . . to the effect that the parties
    to a case must abstain from any measure capable of exercising a
    prejudicial effect in regard to the execution of the decision to be
    given and, in general, not allow any step of any kind to be taken
    which might aggravate or extend the dispute’ (Electricity Company
    of Sofia and Bulgaria, Order of 5 December 1939, P.C.I.J.,
    Series A/B, No. 79, p. 199)” (LaGrand (Germany v. United States of
    America), Judgment, I.C.J. Reports 2001, p. 503, para. 103).



                                    *

  47. Lastly, I concur with the Order as regards its dismissal of the third
provisional measure requested by Uruguay, but not for the reason indi-
cated (Order, para. 51). I reject the third measure because it is too vague
and insufficiently specific and because I consider that the circumstances

                                                                        41

                PULP MILLS (DISS. OP. TORRES BERNÁRDEZ)                41

of the case do not currently require the indication of a measure so broad
in scope.


                                    *
  48. In short, I concur with the conclusion in the Order regarding the
prima facie jurisdiction of the Court to entertain Uruguay’s request for
the indication of provisional measures and with the dismissal of the third
measure requested. On the other hand, I disagree with the Order as
regards its dismissal of the first measure requested and as regards its
dismissal of the second measure reformulated so as to be addressed to
both Parties. These two points of disagreement have prevented me from
voting in favour of the Order.

                              (Signed) Santiago TORRES BERNÁRDEZ.




                                                                       42

